Citation Nr: 0809638	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  99-11 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a temporary total rating based on a period of 
convalescence following surgery for a left total hip 
arthroplasty at a private hospital in June 1993 under 
38 C.F.R. § 4.30, and 38 C.F.R. § 4.71a, Diagnostic Code 
5054.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to May 1986.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran's claim file was 
subsequently permanently transferred to the San Juan, Puerto 
Rico RO.

In a December 2007 written statement, the veteran's 
representative indicated that all issues presently on appeal 
were withdrawn, with the exception of the issue of 
entitlement to a temporary total rating following surgery for 
a total left hip replacement (arthroplasty) at a private 
hospital in June 1993.  Accordingly, that is the only issue 
which will be addressed in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran was hospitalized in June 1993 for a left 
total hip arthroplasty at a private hospital.  


CONCLUSION OF LAW

Beginning June 25, 1993, the criteria for a temporary total 
rating based on a period of convalescence following surgery 
for a left total hip arthroplasty under 38 C.F.R. §§ 4.30, 
and 4.71a, Diagnostic Code 5054 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.30, 
and 4.71a, Diagnostic Code 5054 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Law and Regulations

Previous determinations which are final and binding, 
including decisions of service connection, and other issues, 
will be accepted as correct in the absence of clear and 
unmistakable error. Where evidence establishes such error, 
the prior decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a) 
(2007)

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  However, in the 
case of error, the effective date is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k) (2007). 

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph 
(a)(1), (2), or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
release. The termination of these total ratings will not be 
subject to §3.105(e) of this chapter. Such total rating will 
be followed by appropriate schedular evaluations. When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section. 
(a) Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted 
in: 
(1) Surgery necessitating at least one month of 
convalescence; 
(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or more, 
application of a body cast, or the necessity for 
house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-
bearing prohibited). 
(3) Immobilization by cast, without surgery, of 
one major joint or more. 
A reduction in the total rating will not be subject to 
§3.105(e) of this chapter. The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.  
38 C.F.R. § 4.30 (2007)

505
4
Hip replacement (prosthesis).

Prosthetic replacement of the head of the femur or of 
the acetabulum:

For 1 year following implantation of prosthesis
10
0

Following implantation of prosthesis with painful 
motion or weakness such as to require the use of 
crutches
90

Markedly severe residual weakness, pain or limitation 
of motion following implantation of prosthesis
70

Moderately severe residuals of weakness, pain or 
limitation of motion
50

Minimum rating
30
Note (1): The 100 pct rating for 1 year following 
implantation of prosthesis will commence after initial grant 
of the 1-month total rating assigned under § 4.30 following 
hospital discharge.
Note (2): Special monthly compensation is assignable during 
the 100 pct rating period the earliest date permanent use of 
crutches is established.
38 C.F.R. § 4.71a, Diagnostic Code 5054 (2007)

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

In the present case, a rating action in September 1986 
denied service connection for avascular necrosis of the left 
hip.  The veteran did not timely appeal that decision.  

In May 1997, the veteran reopened his claim regarding the 
left hip disorder.  A rating action in October 1998 
concluded that clear and unmistakable error had been 
committed in the September 1986 rating action.  It was 
determined that the veteran's pre-existing vascular necrosis 
of the left hip was aggravated in service beyond the natural 
progress of the disease.  The rating action set the 
effective date of the award as May 3, 1986, the day 
following the veteran's separation from service.  A 30 
percent rating was assigned for the disability.

In his notice of disagreement as to the award of the 30 
percent rating, received in November 1998, the veteran noted 
that in June 1993, he underwent a total left hip replacement 
at a private hospital.  He requested an award of a temporary 
total 100 percent rating pursuant to 38 C.F.R. § 4.30, and a 
100 percent rating for one year thereafter pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5054.  

Reference is made to 38 C.F.R. § 3.400 (k) which allows in 
the case of error, the effective date is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  Had the 
error not been committed in 1986 by the RO, the veteran 
would have been receiving VA benefits, and taking advantage 
of VA health care.  His left hip disorder would have been 
monitored by VA, and his 1993 surgery would have been timely 
documented in his claims folder.  Because it is not the 
veteran's fault that it took until October 1998 for VA to 
grant service connection for the left hip disorder, it is 
likewise unreasonable to expect him to have submitted a 
claim for a temporary total rating during a period when he 
was not recognized by VA to be service connected for the 
left hip disorder.  

In view of the foregoing, and based on private medical 
records documenting that on June 25, 1993, the veteran 
underwent a left total hip arthroplasty, he is entitled to a 
temporary total rating of one month under 38 C.F.R. § 4.30, 
and a 100 percent rating for one year thereafter pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5054.  


ORDER

Entitlement to a temporary total rating based on a period of 
convalescence following surgery for a left total hip 
arthroplasty at a private hospital in June 1993 under 
38 C.F.R. § 4.30, and 38 C.F.R. § 4.71a, Diagnostic Code 
5054.
is granted, subject to the regulations governing the payment 
of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


